Citation Nr: 0717117	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left foot 
disorder, described as left first metatarsal bunionectomy, 
second toe arthroplasty and fifth metatarsal head 
exostectomy, residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for a left first metatarsal bunionectomy, second 
toe arthroplasty and fifth metatarsal head exostectomy, 
residuals.

Entitlement to service connection for a left foot disorder 
was previously denied in an August 1987 Board decision.  
Thus, regardless of any RO action, the current claim to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since the last final 
decision. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).

Although the RO essentially re-adjudicated the claim of 
entitlement to service connection and denied the claim on the 
merits, the submission of new and material evidence to reopen 
a previously denied claim is a jurisdictional prerequisite to 
a merits based review by the Board. Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). The Board has recharacterized 
the issue accordingly.

The Board also notes that the veteran has raised the issue of 
entitlement to compensation for a left foot disability 
claimed as an additional disability caused by VA 
hospitalization, under 38 U.S.C.A. § 1151. This issue has not 
yet been addressed by the RO and is referred back for 
development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify you of the further action 
required on your part.



REMAND

The veteran's claim of entitlement to service connection for 
a left foot disorder was denied in an August 1987 Board 
decision.  That decision noted that in July 1986 at the VA 
Medical Center, the veteran underwent a bunionectomy and an 
arthroplasty of the left second toe proximal interphalangeal 
joint, and a left fifth toe condylectomy of the metatarsal 
head.  In denying the claim the Board considered both direct 
and secondary service connection theories.

The veteran filed the current claim in May 2003.  
Unfortunately, the veteran has not been provided with notice 
of VA's duties to notify and assist that comply with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board notes that a 
July 2003 notice letter sent to the veteran, while 
identifying the issue as a claim for secondary service 
connection for a left foot disorder as due to a right foot 
service connected disorder, erroneously addressed the 
requirements for an increased rating for a service connected 
disorder.  Contrary to the mandates set out by the United 
States Court of Appeals for Veterans Claims (Court) in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the letter did not 
address the information and evidence necessary to 
substantiate the underlying claim for service connection, nor 
adequately inform him of the basis of the prior denial of his 
claim.  In Kent, the Court found that in a claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. § 
5103(a) requires that VA issue a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Finally, there is no indication that the RO considered this 
secondary service connection claim under the revised version 
of 38 C.F.R. § 3.310(b).  71 Fed.Reg. 52747 (Sept. 7, 2006).  
Hence, further development is required.  

Accordingly, the case is again REMANDED for the following 
action:

1. The RO must send the veteran a letter 
that complies with 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2006) which explains, in the 
context of a claim to reopen, what 
specific evidence is necessary to 
substantiate that specific element or 
elements required to establish service 
connection that were found insufficient 
in the previous final denial of service 
connection. Kent. The letter must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.

2. Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  

3.  After all necessary action has been 
accomplished, the RO must readjudicate 
the claim for service connection for a 
left foot disorder, described as 
residuals of a left first metatarsal 
bunionectomy, second toe arthroplasty and 
fifth metatarsal head exostectomy, to 
include specifically considering the 
provisions of the October 2006 revision 
to 38 C.F.R. § 3.310(b).  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006). 


